In a proceeding under article 7 of the Family Court Act, the .appeal is from an' order-of the-Family Court, Queens County, dated. July 27,. 1972, which adjudicated appellant a juvenile • delinquent and- placed' him-, on probation for. one year. Order reversed, on the.law and the facts, without costs, and petition dismissed. The récord is'-barren of any evidence tending to corrobórate" the testimony of the accomplice that it was appellant" who1 committed the. theft. In-such" cir-' cumstances the adjudication of juvenile delinquency cannot- stand '(People V. Fitzgerald, 244 N. Y. 307; Matter of Artliur If., 34 A.D 2d 761).■ Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ;, concur. ....